DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application is a CON of 15/795,176 filed 10/26/2017, which is now PAT 10512536, which is a DIV of 14/327,441 filed 07/09/2014, which is now PAT 9801710, which has PRO 61/844,409 filed 07/09/2013 is acknowledged.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Guy Cumberbatch on 05/05/2022.

The application has been amended as follows: 
In claim 1, line 14, inserted a “,” after “hinges”.
In claim 6, line 1, replaced “claim 1” with “claim 5”.
In claim 12, line 4, deleted “the” after “levers causes”.
In claims 2-14, line 1, replaced “The device” with “The system”.
In claims 16-20, line 1, replaced “The device” with “The system”.
Allowable Subject Matter
Claims 1-20 allowed.
The following is an examiner’s statement of reasons for allowance: Regarding base claims 1 and 15, the prior art fails to disclose, in combination with other limitations of the claim, a system for implanting a collapsible heart valve comprises a collapsible heart valve having a support ring that comprises of two half portions, hinges securing the two half portions to each other to form a complete support ring wherein the hinges permit relative hinging movement between the two half portions.
The prior art US 2003/0050693 to Quijano et al. discloses delivery system for a collapsible annuloplasty ring having hinges that connects portions of the annuloplasty ring which allow the ring portions to collapse for delivery but fails to disclose a collapsible heart valve having a support ring comprises two half portions with hinges as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG SON DANG whose telephone number is (571)270-5809. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHONG SON H DANG/Primary Examiner, Art Unit 3771